259 Ga. 450 (1989)
383 S.E.2d 891
COBB FAMILY DENTISTRY
v.
REICH.
46697.
Supreme Court of Georgia.
Decided September 29, 1989.
Edwards, Friedewald & Grayson, James W. Friedewald, for appellant.
Warner, Mayoue & Ryals, John C. Mayoue, for appellee.
HUNT, Justice.
Cobb Family Dentistry, P. C. (CFD) complained in Cobb Superior Court that its former employee, Robin Reich, was violating the terms of a covenant not to compete in her amended employment contract. The trial court agreed with Reich that the covenant was too broad and too vague to be enforced and granted summary judgment against CFD.
When Robin Reich began her practice of general dentistry under an employment contract with CFD in June of 1985, she agreed that if she terminated her employment after having worked for CFD for at least twelve months, she would
For a period of two (2) years ... not engage in the practice of dentistry or any specialty of dentistry in any office located within seven miles of any office of employer in which employee has practiced and [would] not ... solicit or take away any patients of employer, including, any patients ... cared for by employee while in the employ of employer. ...
In the latter part of 1987, Reich desired to leave CFD and join another dentist within the seven-mile radius in which her practice would have been prohibited by the covenant. In order to obtain a waiver of the seven-mile limitation, she agreed to an amendment to the covenant so that when she left on December 30, 1987, she would not for two years.
... solicit any patients that have been seen at Cobb Family Dentistry, P. C., or in any way advertise or solicit prospective patients in any manner that is targeted or an attempt to reach potential patients in the ZIP code areas of 30059 or 30001.[1]
By virtue of the renegotiated covenant, Reich may practice within the seven-mile radius and she may treat any patient whether a previous patient of CFD or not. She may not, for two years from December 30, 1987, solicit individuals who were seen as patients by Cobb while she was there and she may not solicit business (potential patients) in the two ZIP code areas. We disagree with the trial court that these restrictions are impermissibly vague or broad and reverse *451 the grant of summary judgment.
Judgment reversed. All the Justices concur, except Bell, J., who dissents.
NOTES
[1]  Although CFD attracted patients from several ZIP code areas, its practice was located in ZIP code area 30059. ZIP code 30001 covers Austell. Smyrna, where Reich has her office, is in neither of these ZIP code areas.